WMIF Because the electronic format for filing Form N-SAR does not provide adequate space for responding to Items 72DD1 and 72DD2, 73A1 and 73A2, 74U1 and74U2, and 74V1 and 74V2, complete answers are as follows: Item 72DD1 and 72DD2 Total income dividends for which record date passed during the period Share Class Total Income Dividends (000’s omitted) Class A $581,555 Class B $17,469 Class C $20,926 Class F-1 $25,834 Class F-2 $5,731 Total $651,515 Class 529-A $12,354 Class 529-B $1,614 Class 529-C $2,970 Class 529-E $655 Class 529-F1 $660 Class R-1 $635 Class R-2 $7,350 Class R-3 $16,253 Class R-4 $17,027 Class R-5 $12,588 Class R-6 $7,584 Total $79,690 Item 73 A1 and 73A2 Distributions per share for which record date passed during the period Share Class Dividends from Net Investment Income Class A $0.3500 Class B $0.2677 Class C $0.2644 Class F-1 $0.3510 Class F-2 $0.3848 Class 529-A $0.3447 Class 529-B $0.2580 Class 529-C $0.2597 Class 529-E $0.3150 Class 529-F1 $0.3689 Class R-1 $0.2718 Class R-2 $0.2623 Class R-3 $0.3183 Class R-4 $0.3561 Class R-5 $0.3839 Class R-6 $0.3820 Item 74U1 and 74U2 Number of shares outstanding Share Class Shares Outstanding (000’s omitted) Class A 1,612,508 Class B 60,778 Class C 76,398 Class F-1 72,225 Class F-2 14,819 Total 1,836,728 Class 529-A 35,810 Class 529-B 6,147 Class 529-C 11,370 Class 529-E 2,070 Class 529-F1 1,824 Class R-1 2,433 Class R-2 27,954 Class R-3 51,742 Class R-4 50,035 Class R-5 31,035 Class R-6 23,513 Total 243,933 Item 74V1 and 74V2 Net asset value per share (to nearest cent) Share Class Net Asset Value Per Share Class A $22.96 Class B $22.80 Class C $22.75 Class F-1 $22.90 Class F-2 $22.96 Class 529-A $22.93 Class 529-B $22.82 Class 529-C $22.81 Class 529-E $22.84 Class 529-F1 $22.90 Class R-1 $22.80 Class R-2 $22.74 Class R-3 $22.83 Class R-4 $22.88 Class R-5 $22.95 Class R-6 $22.97
